HOUSING AUTHORITY — POWERS Under 63 Ohio St. 1051 [63-1051] (1971), et seq., the local housing authority may accept an existing housing apartment complex if it is donated to the local housing authority without a referendum ballot absent a petition and election to discontinue construction of additional public housing projects pursuant to 63 Ohio St. 1056 [63-1056] (1971).  The Attorney General's Office is in receipt of your opinion request wherein you ask the following question: "Can a local housing authority accept an existing housing apartment complex if it is donated to the local housing authority without a referendum ballot?" The statute, known as the Oklahoma Housing Authority Act, is contained in 63 Ohio St. 1051 [63-1051] (1971) et seq.  Section 63 Ohio St. 1055 [63-1055] [63-1055] provides for the creation of city and county authorities.  Section 63 Ohio St. 1055 [63-1055] states in part the following: "The governing body shall adopt a resolution declaring there is need for an authority in the city or county, as the case may be, if it finds (1) that unsanitary or unsafe inhabited dwelling accommodations exist in the city or county, and (2) that there is a shortage of safe and sanitary dwelling accommodations in the city or county available to persons of low income at rentals or prices they can afford. If the governing body declares a need for housing exists, as set forth in (1) and (2) of this paragraph, said governing body shall issue notice of such need and the number of housing units proposed in a newspaper having a general circulation in the area in which the need is certified. Such notice shall set forth the facts that said declaration of need is final, if not protested within thirty (30) days from the date of said notice by the method provided in the next succeeding paragraph. "Provided, however, that if a petition signed by not less than five percent (5%) of the legal registered voters of the city or county affected, as the case may be, is submitted to the governing body within thirty (30) days of the adoption of said resolution then said resolution shall be ineffective until approved by a majority of those voting on the question at a special or general election; provided that in the event said resolution is not approved by a majority of those voting at a special or general election, then the same or similar resolution shall not be adopted by the governing body for a period of one (1) year thereafter.  "Provided further, however, in all cities and counties of less than two hundred thousand (200,000) population, according to the last Federal Decennial Census, all projects not authorized prior to July 1, 1968, shall be ineffective until approved by a majority of those voting on the question at a special or general election; except projects authorized under the provisions of Section 1057 of this act." The background information set forth in your opinion request showed that the Housing Authority had gained approval of 400 units by referendum ballot in 1969 and that the Housing Authority had completed all 400 units. The information further reflects that Federal Government would be willing to transfer a project to the local housing authority at a very nominal cost which would be at no expense to local taxpayers. The only other provision, in addition to the one above cited, which provides for the stopping or discontinuing of public housing projects, is contained in 63 Ohio St. 1056 [63-1056] (1971). Section 63 Ohio St. 1056 [63-1056] states in part: "(a) Upon the filing of a petition by five percent (5%) of the qualified voters of the city or county, as the case may be, asserting there is need for limiting an authority to its existing operations and prohibiting such authority from engaging in additional projects or additions to existing projects, or upon its own motion, the governing body of that city or county, as the case may be, shall call an election of the qualified voters residing in the area of the authority for the purpose of deciding whether or not the authority shall be limited to its existing operations and prohibited from engaging in additional projects or additions to existing projects." The statute further goes on to set forth the date of such election and procedure by which it shall be held and if the vote limiting such additional housing authority projects has been in the affirmative then a procedure is set forth by which that limitation may be repealed.  It is, therefore, clear that the above-quoted statute provides the only method by which existing housing authority projects may be limited and in specific the statute provides a limitation to the existing operations and from engaging in additional projects or additions to the existing projects. Absent a petition to discontinue or to prohibit from engaging in additional projects, a local housing authority could accept additional housing apartments without a ballot procedure.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative in that under 63 Ohio St. 1051 [63-1051] (1971), et seq., the local housing authority may accept an existing housing apartment complex if it is donated to the local housing authority without a referendum ballot absent a petition and election to discontinue construction of additional public housing projects pursuant to 63 Ohio St. 1056 [63-1056] (1971).  (Donald B. Nevard)